 



EXHIBIT 10.35
THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
           RESTRICTED STOCK AWARD FOR CERTAIN PERSONS
WHO PROVIDED SERVICES IN HONG KONG AND/OR SINGAPORE
          This Award Agreement sets forth the terms and conditions of the
           Restricted Stock Award (this “Award”) under The Goldman Sachs Amended
and Restated Stock Incentive Plan (the “Plan”) provided in connection with your
Outstanding Restricted Stock Unit Awards which were Vested while you provided
services in Hong Kong and/or Singapore (including those for which you were
otherwise determined by the Firm to be retirement eligible) as of
                                         (your “RSU Awards”). The Delivery Date
of the Shares underlying your RSU Awards was accelerated to
                                        , in the form of Restricted Shares
(“Restricted Shares”) governed by this Award Agreement. Except as provided in
the Appendix hereto, the terms of this Award are as follows:
          1. The Plan. This Award is made pursuant to the Plan, the terms of
which are incorporated in this Award Agreement. Capitalized terms used in this
Award Agreement that are not defined in this Award Agreement have the meanings
as used or defined in the Plan. References in this Award Agreement to any
specific Plan provision shall not be construed as limiting the applicability of
any other Plan provision.
          2. Award. This Award is made up of a number of Restricted Shares equal
to the number of your RSUs Awards. A Restricted Share is a share of Common Stock
(“Share”) delivered under the Plan that is subject to certain transfer
restrictions and other terms and conditions described in this Award Agreement.
          3. Certain Material Terms of Restricted Shares.
          (a) Vesting. You shall be Vested in all of your Restricted Shares.
While continued active Employment is not required in order for your Restricted
Shares to become fully transferable without risk of forfeiture, all other terms
and conditions of this Award Agreement (including the Transfer Restrictions
described in Paragraph 3(c)) shall continue to apply to such Restricted Shares,
and failure to meet such terms and conditions may result in the forfeiture of
all of your rights in respect of the Restricted Shares and their return to GS
Inc. and the cancellation of this Award.
          (b) Delivery. Except as provided in this Paragraph 3 and in
Paragraph 2, the Restricted Shares shall be delivered to an escrow account, a
custody account or to a brokerage account, as approved or required by the Firm,
and, except as provided in this Paragraph 3 and in Paragraphs 7, 8, 10 and 11,
shall be subject to the Transfer Restrictions described in Paragraph 3(c).
          (c) Transfer Restrictions; Escrow.
          (i) Except as provided in Paragraphs 3(d), 4, 8, and 10, until the
original Delivery Date of your RSU Awards (the “Transferability Date”): (i) your
Restricted Shares shall not be permitted to be sold, exchanged, transferred,
assigned, pledged, hypothecated, fractionalized, hedged or otherwise disposed of
(including through the use of any cash-settled instrument), whether voluntarily
or involuntarily by you (the “Transfer Restrictions”), and any purported sale,
exchange, transfer, assignment, pledge, hypothecation, fractionalization, hedge
or other disposition in violation of the Transfer Restrictions shall be void;
and (ii) if and to the extent your Restricted Shares are certificated, the
certificates representing your Restricted Shares shall bear a legend specifying
that your Restricted Shares are subject to the restrictions described

 



--------------------------------------------------------------------------------



 



in this Award Agreement, and GS Inc. in any case may advise its transfer agent
to place a stop order against any transfer of your Restricted Shares not in
compliance with the Transfer Restrictions. Within 30 Business Days after the
Transferability Date (or any other date described herein that the Transfer
Restrictions are removed), GS Inc. shall take, or shall cause to be taken, such
steps as may be necessary to remove the Transfer Restrictions in respect of any
of your Restricted Shares that have not been previously forfeited.
          (ii) Delivery of the Restricted Shares may be made directly into an
escrow or custody account for your benefit meeting such terms and conditions as
are determined by the Firm, provided that any other conditions or restrictions
on delivery of Shares required by this Award Agreement have been satisfied. On
behalf of yourself (and your estate or other permitted beneficiary), the Firm
may establish and maintain an escrow or custody account for your benefit on such
terms and conditions as the Firm may deem necessary or appropriate. Any such
escrow arrangement shall, unless otherwise determined by the Firm, provide that
the escrow agent shall have the exclusive authority to exercise voting rights
with respect to such Shares while held in escrow.
          (d) Death; Additional Taxes. Notwithstanding any other provision of
this Award Agreement, if you die prior to the Transferability Date with respect
to your Restricted Shares, as soon as practicable after the date of death and
after such documentation as may be requested by the Committee is provided to the
Committee, the Transfer Restrictions then applicable to your Restricted Shares
shall be removed. The Committee may adopt procedures pursuant to which you may
be permitted to specifically bequeath some or all of your Restricted Shares
under your will to an organization described in Sections 501(c)(3) and 2055(a)
of the Code (or such other similar charitable organization as may be approved by
the Committee).
          4. Termination of Employment. Unless the Committee determines
otherwise, and except as provided in Paragraphs 3(d), 7, 8 and 10, if your
Employment terminates for any reason or you otherwise are no longer actively
employed with the Firm, the Transfer Restrictions shall continue to apply to
your Restricted Shares until the Transferability Date in accordance with
Paragraph 3(c) hereof.
          5. Forfeiture of Restricted Shares. Unless the Committee determines
otherwise, and except as provided in Paragraph 7 and 8, your rights in respect
of all of your Restricted Shares immediately shall be forfeited, such Shares
immediately shall be returned to GS Inc. and this Award immediately shall be
cancelled, if, before the Transferability Date:
          (a) you attempt to have any dispute under the Plan or this Award
Agreement resolved in any manner that is not provided for by Paragraph 13 or
Section 3.17 of the Plan;
          (b) any event that constitutes Cause has occurred;
          (c) (A) you, in any manner, directly or indirectly, (1) Solicit any
Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Firm, (2) interfere with or damage (or
attempt to interfere with or damage) any relationship between the Firm and any
Client, (3) Solicit any person who is an employee of the Firm to resign from the
Firm or to apply for or accept employment with any Competitive Enterprise or
(4) on behalf of yourself or any person or Competitive Enterprise hire, or
participate in the hiring of, any Selected Firm Personnel or identify, or
participate in the identification of, Selected Firm Personnel for potential
hiring, whether as an employee or consultant or otherwise, or (B) Selected Firm
Personnel are Solicited, hired or accepted into partnership, membership or
similar status (1) by a Competitive Enterprise that you form, that bears your
name, in which you are a partner, member or have similar status, or in which you
possess or control

2



--------------------------------------------------------------------------------



 



greater than a de minimis equity ownership, voting or profit participation or
(2) by any Competitive Enterprise where you have, or are intended to have,
direct or indirect managerial or supervisory responsibility for such Selected
Firm Personnel;
          (d) you fail to certify to GS Inc., in accordance with procedures
established by the Committee, that you have complied, or the Committee
determines that you in fact have failed to comply, with all the terms and
conditions of the Plan and this Award Agreement. On the Transferability Date,
you shall be deemed to have represented and certified that you have complied
with all the terms and conditions of the Plan and this Award Agreement;
          (e) the Committee determines that you failed to meet, in any respect,
any obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm,
including, without limitation, the Firm’s notice period requirement applicable
to you, any offer letter, employment agreement or any shareholders’ agreement to
which other similarly situated employees of the Firm are a party; or
          (f) as a result of any action brought by you, it is determined that
any of the terms or conditions for the expiration of the Transfer Restrictions
with respect to this Award are invalid.
For purposes of the foregoing, the term “Selected Firm Personnel” means: (i) any
Firm employee or consultant (A) with whom you personally worked while employed
by the Firm, or (B) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (ii) any Managing Director of the Firm. For the avoidance of
doubt, failure to pay or reimburse the Firm, upon demand, for any amount you owe
to the Firm, shall constitute failure to meet an obligation you have under an
agreement referred to in Paragraph 5(e) regardless of whether such obligation
arises under a written agreement, and/or a material violation of Firm policy
constituting Cause referred to in Paragraph 5(b)).
          6. Repayment and Forfeiture. The provisions of Section 2.5.2 of the
Plan (which require Award recipients to repay to the Firm the value of
Restricted Shares, without reduction for related withholding tax, if the
Committee determines that all terms and conditions of this Award Agreement were
not satisfied) shall apply to this Award, except that if the condition that was
not satisfied would have resulted in the Transfer Restrictions not being
removed, then the Fair Market Value of the Shares shall be determined as of the
Transferability Date (or any earlier date that the Transfer Restrictions were
removed).
          7. Non-Competition. In the event of the termination of your Employment
(determined as described in Section 1.2.19 of the Plan) by reason of Extended
Absence or Retirement, without limiting the application of Paragraph 5, you
shall forfeit immediately all of your rights in respect of your Restricted
Shares that became Vested by reason of you being determined by the firm to be
retirement eligible as of                      (and such Shares shall be
returned to GS Inc and this Award cancelled), if prior to the original Vesting
Date of your RSU Awards, you (i) form, or acquire a 5% or greater equity
ownership, voting or profit participation interest in, any Competitive
Enterprise, or (ii) associate in any capacity (including, but not limited to,
association as an officer, employee, partner, director, consultant, agent or
advisor) with any Competitive Enterprise. Notwithstanding the foregoing, unless
otherwise determined by the Committee in its discretion, this Paragraph 7 will
not apply if your termination of Employment by reason of Extended Absence or
Retirement is characterized by the Firm as “involuntary” or by “mutual
agreement” other than for Cause and if you execute such a general waiver and
release of claims and an agreement to pay any associated tax liability, both as
may be prescribed by the Firm or its designee. No termination of Employment
initiated by you, including any termination

3



--------------------------------------------------------------------------------



 



claimed to be a “constructive termination” or the like or a termination for good
reason, will constitute an “involuntary” termination of Employment or a
termination of Employment by “mutual agreement.”
          8. Change in Control. Notwithstanding anything to the contrary in this
Award Agreement, in the event a Change in Control shall occur and within
18 months thereafter the Firm terminates your Employment without Cause or you
terminate your Employment for Good Reason, all of the Transfer Restrictions and
risks of forfeiture with respect to your Restricted Shares shall be removed.
          9. Dividends. You shall be entitled to receive on a current basis any
regular cash dividend paid by GS, Inc. in respect of your Restricted Shares, or,
if the Restricted Shares are held in escrow, the escrow agreement will provide
for the distribution of any dividends in respect of your Restricted Shares.
          10. Certain Additional Terms, Conditions and Agreements.
          (a) The delivery of Shares and the removal of the Transfer
Restrictions are conditioned on your satisfaction of any applicable withholding
taxes in connection with this Award (including without limitation any dividend
payment) in accordance with Section 3.2 of the Plan. To the extent permitted by
applicable law, the Firm, in its sole discretion, may require you to choose
between (i) remitting in cash (or through payroll deduction or otherwise) in
connection with the grant, vesting or delivery of this Award, or (ii) remitting
in the form of proceeds from the sale of Shares delivered to you pursuant to
this Award an amount equal to all or a portion of any Federal, State, local,
foreign or other tax obligations imposed on you or the Firm. In addition, if you
are an individual with separate employment contracts (at any time during and/or
after the Firm’s             fiscal year), the Firm may, in its sole discretion,
require you to choose between (i) remitting in cash (or through payroll
deduction or otherwise) for a reserve, or (ii) remitting in the form of proceeds
from the sale of Shares delivered to you pursuant to this Award (or any other
Outstanding Awards under the Plan) an amount the Firm determines is advisable or
necessary in connection with any actual, anticipated or potential tax
consequences related to your separate employment contracts. In no event,
however, shall any choice you may have under the preceding two sentences
determine, or give you any discretion to affect, the timing of the delivery of
Shares or the timing of payment of tax obligations.
          (b) If you are or become a Managing Director, your rights in respect
of the Restricted Shares are conditioned on your becoming a party to any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party.
          (c) Your rights in respect of this Award are conditioned on the
receipt to the full satisfaction of the Committee of any required consents (as
described in Section 3.3 of the Plan) that the Committee may determine to be
necessary or advisable.
          (d) You understand and agree, in accordance with Section 3.3 of the
Plan, when you accepted your RSU Awards, you expressly consented to all of the
items listed in Section 3.3.3(d) of the Plan, which are incorporated herein by
reference and which continue to apply.
          (e) You understand and agree, in accordance with Section 3.22 of the
Plan, when you accepted your RSU Awards, you agreed to be subject to the Firm’s
policies in effect from time to time concerning trading in Shares and hedging or
pledging Shares and equity-based compensation or other awards (including,
without limitation, the Firm’s “Policies With Respect to Transactions Involving
GS Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”),
and confidential or proprietary information, and to effect sales of Shares
delivered to you in respect of this Award in accordance with such rules and
procedures as may be adopted from time to time with respect to sales of

4



--------------------------------------------------------------------------------



 



such Shares (which may include, without limitation, restrictions relating to the
timing of sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm). These policies continue to apply. In addition, unless otherwise
determined by the Firm, you understand and agree that you shall be responsible
for all costs and other fees or expenses associated with this Award, including,
without limitation, such custodial costs or other fees or expenses in connection
with the sale of Shares delivered to you hereunder.
          (f) In addition to the legend specified under Paragraph 3(c), GS Inc.
may affix to certificates representing Shares issued pursuant to this Award
Agreement any legend that the Committee determines to be necessary or advisable
(including to reflect any restrictions to which you may be subject under a
separate agreement with GS Inc.). GS Inc. may advise the transfer agent to place
a stop order against any legended Shares.
          (g) Without limiting the application of Paragraph 5, if:
          (i) your Employment with the Firm terminates solely because you
resigned to accept employment at any U.S. Federal, state or local government,
any non-U.S. government, any supranational or international organization, any
self-regulatory organization, or any agency, or instrumentality of any such
government or organization, or any other employer determined by the Committee,
and as a result of such employment, your continued holding of your Restricted
Shares would result in an actual or perceived conflict of interest (“Conflicted
Employment”); or
          (ii) following your termination of Employment other than described in
Paragraph 10(g)(i), you notify the Firm that you have accepted or intend to
accept Conflicted Employment at a time when you continue to hold Restricted
Shares but are still subject to the Transfer Restrictions;
then, in the cases of Paragraph 10(g)(i) and 10(g)(ii) above, all of the
Transfer Restrictions and all forfeiture provisions related to all Restricted
Shares shall be removed, in each case as soon as practicable after the Committee
has received satisfactory documentation relating to your Conflicted Employment.
          (h) You understand and agree that, in addition to and without limiting
the generality of the provisions of Section 1.3.5 of the Plan, neither the Firm
nor any Covered Person shall have any liability to you or any other person for
any action taken or omitted in respect of this or any other award.
          (i) You understand and agree that Restricted Shares hereby are pledged
to the Firm to secure its right to such Restricted Shares in the event you
forfeit any such Restricted Shares pursuant to the terms of the Plan or this
Award Agreement. This Award, if held in escrow, will not be delivered to you but
will be held by an escrow agent for your benefit. If an escrow agent is used,
such escrow agent will also hold the Restricted Shares for the benefit of the
Firm for the purpose of perfecting its security interest.
          11. Right of Offset. The Firm may exercise its right of offset under
Section 3.4 of the Plan by conditioning the removal of the Transfer Restrictions
on your satisfaction of your obligations to the Firm in a manner deemed
appropriate by the Committee, including by the application of some or all of
your Restricted Shares.
          12. Amendment. The Committee reserves the right at any time to amend
the terms and conditions set forth in this Award Agreement, and the Board may
amend the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such

5



--------------------------------------------------------------------------------



 



amendment shall materially adversely affect your rights and obligations under
this Award Agreement without your consent; and provided, further, that the
Committee expressly reserves its rights to amend the Award Agreement and the
Plan as described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any
amendment of this Award Agreement shall be in writing signed by an authorized
member of the Committee or a person or persons designated by the Committee.
          13. Arbitration; Choice of Forum. YOU UNDERSTAND AND AGREE THAT THE
ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION 3.17 OF THE
PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE AND WHICH, AMONG
OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY OR CLAIM BETWEEN THE FIRM
AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING THE PLAN OR THIS AWARD
AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY, PURSUANT TO
THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE PLAN, SHALL APPLY.
          14. Non-transferability. Except as otherwise may be provided in this
Paragraph or as otherwise may be provided by the Committee, and without limiting
Paragraph 3(c) hereof, the limitations on transferability set forth in
Section 3.5 of the Plan shall apply to this Award. Any purported transfer or
assignment in violation of the provisions of this Paragraph 14 or Section 3.5 of
the Plan shall be void. The Committee may adopt procedures pursuant to which
some or all recipients of Restricted Shares may transfer some or all of their
Restricted Shares through a gift for no consideration to any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, any person sharing the
recipient’s household (other than a tenant or employee), a trust in which these
persons have more than 50% of the beneficial interest, and any other entity in
which these persons (or the recipient) own more than 50% of the voting
interests.
          15. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
          16. Headings. The headings in this Award Agreement are for the purpose
of convenience only and are not intended to define or limit the construction of
the provisions hereof.
          IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

              THE GOLDMAN SACHS GROUP, INC.
 
       
 
  By:                                                                          
   
 
       
 
  Name:    
 
  Title:    

6



--------------------------------------------------------------------------------



 



APPENDIX
With respect to any of your RSU Awards that you may hold which were granted in
respect of the Firm’s            and/or            fiscal years, and that now
are Restricted Shares governed by this Award Agreement, the following provisions
shall replace the noted Paragraphs in this Award Agreement:

  1.   Paragraph 5(c) of this Award Agreement shall be replaced by the
following:

“Unless the Committee determines otherwise, and except as provided in
Paragraph 7 and 8, your rights in respect of all of your Restricted Shares
immediately shall be forfeited, such Shares immediately shall be returned to GS
Inc. and this Award immediately shall be cancelled, if, before the
Transferability Date: ...
(iii) you, in any manner, directly or indirectly, (A) Solicit any Client to
transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Firm, (B) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and any Client,
(C) Solicit any person who is an employee of the Firm to resign from the Firm or
to apply for or accept employment with any Competitive Enterprise or (D) on
behalf of yourself or any person or Competitive Enterprise hire, or participate
in the hiring of, any Selected Firm Personnel or identify, or participate in the
identification of, Selected Firm Personnel for potential hiring, whether as an
employee or consultant or otherwise;”

  2.   Paragraph 5(e) of this Award Agreement shall be replaced by the
following:

“Unless the Committee determines otherwise, and except as provided in
Paragraph 7 and 8, your rights in respect of all of your Restricted Shares
immediately shall be forfeited, such Shares immediately shall be returned to GS
Inc. and this Award immediately shall be cancelled, if, before the
Transferability Date: ...
(v) the Committee determines that you failed to meet, in any respect, any
obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm,
including, without limitation, any offer letter, employment agreement or any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party;”

  3.   Paragraph 10(a) of this Award Agreement shall be replaced by the
following:

“The delivery of Shares is conditioned on your satisfaction of any applicable
withholding taxes in accordance with Section 3.2 of the Plan.”
With respect to any of your RSU Awards that you may hold which were granted in
respect of the Firm’s            fiscal year, and that now are Restricted Shares
governed by this Award Agreement, Paragraph 10(a) in this Award Agreement shall
be replaced by the following:

7



--------------------------------------------------------------------------------



 



“The delivery of Shares is conditioned on your satisfaction of any applicable
withholding taxes in accordance with Section 3.2 of the Plan. In addition, if
you are an individual with separate employment contracts (at any time during
and/or after the Firm’s            fiscal year), the Firm may, in its sole
discretion, require that you provide amounts for a reserve in connection with
which the Firm may execute a sale for such number of Shares that may be
deliverable in respect of this Award as the Firm determines is advisable or
necessary in connection with any actual, anticipated or potential tax
consequences related to your separate employment contracts.”

8